Title: Samuel Kercheval to James Madison, 27 August 1829
From: Kercheval, Samuel
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Newtown Stephensburg Virginia
                                
                                 Augt. 27th 1829
                            
                        
                        
                        I take the liberty of transmitting by mail, a copy of Mr. Jeffersons letters, on the subject of amending our
                            states constitution. Your opinion is most respectfully requested on the merits of Mr. Jeffersons proposition for
                            amendments. Most respectfully your fellow citizen
                        
                        
                            
                                Saml Kercheval
                            
                        
                    